Citation Nr: 0109008	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00 01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel






INTRODUCTION

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, in 
January 1999 that denied the claimed benefits.  


FINDINGS OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran of active military, naval or 
air service and did not have recognized service with the 
Armed Forces of the United States so as to be eligible for VA 
benefits. 38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. §§ 
3.1(d), 3.6, 3.8(c), (d), 3.203(a), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, despite the enhancement of VA's duty to assist 
claimants, as set forth in the VCAA, the Board finds that 
there is no reasonable possibility that there are any 
available, unobtained records that might substantiate the 
appellant's claim.  The appellant has not identified any such 
records and, as will be discussed, based on information 
provided by the appellant and the pertinent law, no 
additional evidence can possibly establish his entitlement to 
the claimed benefits.  Therefore, a Remand for the RO to 
comply with the provisions of the VCAA is not necessary.  

II.

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  38 C.F.R. § 3.8(c).  

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy, or Marine Corps or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
Service as a guerrilla by a member of the Philippine Scouts 
or the Armed Forces of the United States is considered as 
service in his or her regular status.  The following 
certifications by the service departments will be accepted as 
establishing guerrilla service: (1) recognized guerrilla 
service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  38 C.F.R. § 3.8(d)(1) (2).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits the Department of Veterans Affairs may accept 
evidence of service submitted by a claimant (or sent directly 
to the Department of Veterans Affairs by the service 
department), such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and 

(2) The document contains needed 
information as to length, time and 
character of service; and 

(3) In the opinion of the Department of 
Veterans Affairs the document is genuine 
and the information contained in it is 
accurate. 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the above requirements, the 
Department of Veterans Affairs shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2000).  

The appellant has submitted a certificate of discharge from 
the Philippine Army of the Commonwealth of the Philippines, 
an Affidavit of Induction and Service Data, and a 
Certification from the Philippine Veterans Affairs Office.  

Although the appellant submitted documents from the 
Philippines purporting to establish qualifying service, these 
documents do not satisfy the regulatory conditions of 38 
C.F.R. § 3.203(a).  There must be official documentation 
issued by a U.S. service department or verification of 
claimed service by such department.  See Soria v. Brown, 118 
F.3d 747 (Fed. Cir. 1997), cert. denied, 522 U.S. 958 (1997).  

In December 1998, the RO requested verification of the 
veteran's service with the Armed Forces of the United States 
from the U.S. Army Reserve Personnel Center (ARPERCEN).  That 
office responded in February 1999, indicating that the 
claimant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In this case the service department has found that the 
appellant lacked the necessary qualifying service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Service department findings, therefore, are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

There does not appear to be any additional evidence which 
would in the Board's view warrant VA again asking the service 
department to verify the alleged service.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994). 

Because the appellant is not a veteran, as defined by 
38 C.F.R. § 3.1(2), he is not eligible for VA benefits.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has no legal entitlement to VA benefits.  


ORDER

The appeal is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

